MEMORANDUM **
Israel Palacios Munoz and his family appeal from the Board of Immigration Appeals’ (“BIA”) order upholding the Immigration Judge’s order denying cancellation of removal, as well as the BIA’s order denying their motion to reconsider. To the extent we have jurisdiction, it is pursuant to 8 U.S.C. § 1252. We review de novo claims of constitutional violations in immigration proceedings. See Ram v. INS, 243 F.3d 510, 516 (9th Cir.2001). We review for abuse of discretion the denial of a motion to reconsider. See Oh v. Gonzales, 406 F.3d 611, 612 (9th Cir.2005). We dismiss in part and deny in part the petition in No. 06-72324, and deny the petition in No. 06-73079.
On appeal to the BIA, Petitioners claimed that the proceedings were tainted because the Notice to Appear was issued after a notary filed fraudulent asylum applications on their behalf. The BIA correctly determined that this argument is foreclosed by this court’s decision in Lara-Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir.2004), amended by 404 F.3d 1105 (9th Cir.2005) (order) (“Removal proceedings do not become constitutionally unfair simply because they are precipitated in part by an attorney’s advice”). We lack jurisdiction to review the BIA’s discretionary determination that Petitioners Israel Palacios Munoz, Ricarda Castaneda de Palacios, and Yanet Palacios Castaneda failed to show exceptional and extremely unusual hardship to a qualifying relative. See Romero-Torres v. Ashcroft, 327 F.3d 887, 890 (9th Cir.2003). We therefore deny in part and dismiss in part the petition in No. 06-72324.
The BIA was within its discretion in denying Petitioners’ motion to reconsider because the motion failed to identify any error of fact or law in the BIA’s prior decision. See 8 C.F.R. § 1003.2(b)(1); Socop-Gonzalez v. INS, 272 F.3d 1176, 1180 n. 2 (9th Cir.2001) (en banc). We therefore deny the petition in 06-73079.
In No. 06-72324, PETITION FOR REVIEW DENIED in part; DISMISSED in part.
In No. 06-73079, PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.